Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 10/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/887,292, filed 8/15/2019 (Examiner notes an error in the Application Data Sheet referencing Application No. 62/887,292, having the wrong date). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an 
Specification
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 6, 9, and 11 are objected to because of the following informalities: they are indicated as being amended, but are not appropriately marked to indicate what the amendments are (e.g. claim 1 has no markups at all to indicate what language was amended; claim 9 replaced “the towel” with “a towel”, but does not include “the” with a strike through to indicate it is deleted and also the “a” is not underlined to indicate that it was added).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 3  
	It is unclear what the scope of this claim language is, noting that as the elastic member is elastic, it inherently has a predetermined circumference that is adjustable (i.e. as it is elastic it stretches and therefore is adjustable). It is unclear how this claim could be interpreted so as to limit the scope of the claim from which it depends.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 12  
	This claim preamble indicates that this is a dependent claim, but does not specify what claim it depends from. As such, its scope is indefinite as it is unclear what limitations other than those of claim 12 are required by the claim. 
In the interests of advancing prosecution, based upon Applicant’s arguments stating that claim 12 was amended to add dependency to claim 1, Examiner takes the claim to depend from claim 1.
With Respect to Claim 13  
The term “tightly” in claim 13 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The scope of the claim language is unclear, noting that it is unclear whether the claim is met by the structure simply being in an unworn state or worn on body part other than the wrist (i.e. if it is not around the wrist, then it also does not tightly surround a user’s wrist). It is further unclear if it were to be more narrowly interpreted to require being worn around the wrist without tightly surrounding it (e.g. to be equivalent to “loosely fitting around the wrist”) whether it structurally recites the user’s wrist (which is not patentable subject matter) or is a merely functional limitation. It is further unclear what size would meet the limitation as how tightly it would be around the wrist would vary greatly from user to user.
The remainder of this office action is based on the invention as best understood by Examiner.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends: as to claim 3, claim 1 recites an elastic loop, which inherently has a predetermined circumference (i.e. it is a loop) which is adjustable (i.e. being elastic it stretches and therefore adjusts); as to claim 12, it is in dependent form, but does not specify what claim it depends from and so fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,671,481 to Giard (Giard). Giard discloses:
With Respect to Claim 9  
A hand ornament device comprising: a plurality of loops (loops formed by 225, see Fig. 13) configured to support the entry of at least two fingers of a user's hand (abstract and description of FIG. 13); each loop being made of an elastic stretchable material (abstract and description of FIG. 13); and each loop being attached to a towel (the sweatband is formed of towel fabric and used as a towel, and so is a towel to the extent claimed).  
With Respect to Claim 10  
The hand ornament device of claim 9 wherein the plurality of loops are attached to a mid-section of the towel (FIG. 13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Publication #2020/0404995 to Schwartz (Schwartz) in view of U.S. Patent Publication #2020/0383449 to Wilczynska (Wilczynska) and U.S. Patent #5,911,227 to (Shweky).
With Respect to Claim 1  
Schwartz discloses a hand ornament device comprising: a loop member (12) having a pre-determined circumference and predetermined width; a fastener (20, noting disclosure to use hook and loop fastener) connected to an outer edge of the loop member material (FIG. 6, i.e. it is attached on an edge rather than centrally located and the edge is therefore an outer edge to the extent claimed); and a towel (14) releaseably attached to the fastener; and that the wristband can be any material or combination of materials, but does not detail a particular construction of the loop member/wristband and so does not disclose that the loop member is elastic or the elastic loop member surrounded by a gathered material having a second predetermined circumference and a second pre-determined length larger than the elastic loop member wherein the gathered material is formed.
However, Wilczynska discloses that a scrunchy is an art known type of wrist band ([0001] and the use of a scrunchy to carry various interchangeable attachments.
Schweky discloses forming a scrunchy as an elastic loop (30) surrounded by a gathered material (fabric 22) having a second predetermined circumference and a second pre-determined length larger than the elastic loop member wherein the gathered material is formed (the elastic loop having a smaller rest circumference is what scrunches up a scrunchy, see also the description of Schweky of the elastic loop moving to create different looks and twists), and also the elastic loop including a fastener (hook and loop fastener is disclosed) connected to an outer edge of the gathered material (see FIG. 1 for this location).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Wilczynska to use a scrunchy as a wristband and to secure various interchangeable attachments, to use the Schweky scrunchy structure as the wristband of Schwartz, in order to allow for different looks and twists as taught by Schweky and/or as a mere selection of an art appropriate wristband structure to use. For clarity, it is considered obvious to either form the Schwartz structure with hook and loop fastener located as taught by Schwartz and also as taught by Schweky (i.e. two hook and loop fastener locations) such that the towel is attachable at either location (e.g. the hook and loop fastener on both band locations is the same and the hook and loop fastener on the accessories is the same) in order to allow for some interchangeability of accessories (e.g. the toy and towel as well as any other desired accessories) as taught by Wilczynska, and the fastener at either location such that the towel is attached to is on an outer edge of the gathered material as claimed (i.e. the fastener of the combination must be on the outer edge of the gathered material as the gathered material forms the external portion to which the towel is attached and therefore the fastener must be located on it) and/or as doing so is “obvious to try” as a mere selection from a limited number of art known alternatives, or alternately it would have been obvious to locate the hook and loop fastener only on the outer edge area taught by Schweky and use this to attach either the towel or the toy interchangeably (particularly in view of Wilczynska’s disclosure). 
With Respect to Claim 2  
The hand ornament device of claim 1 but does not detail a particular size of the parts and so does not disclose wherein the elastic loop member is made of flexible stretchable material with a width range from one-quarter to one inch.
However, Wilczynska discloses wherein the elastic loop member is made of flexible stretchable material with a width range from one-quarter to one inch (a width of about ½ inch is disclosed in [0041], which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Wilczynska to form the flexible stretchable material of the elastic loop member with a width within the claimed range, as a mere selection of an art appropriate size or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 3  
The hand ornament device of claim 1 wherein the pre-determined circumference of the elastic loop member is adjustable (i.e. it is elastic and so is adjustable via stretching).  
With Respect to Claim 4  
The hand ornament device of claim 1, but does not detail a particular material for the gathered material and so does not disclose wherein the gathered material is absorbent (silk, rayon, and the other materials discloses in Wilczynska claim 12 for the fabric/gathered material are absorbent).  
However, Wilczynska discloses wherein the gathered material is absorbent (silk, rayon, and the other materials disclosed in Wilczynska claim 12 for the fabric/gathered material are absorbent).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Wilczynska to form the gathered material from an absorbent material (e.g. silk, rayon, or other materials of Wilczynska claim 12) for the art known benefits of such materials (e.g. strength, light weight, low cost), to allow for the gathered material to absorb moisture and increase its utility so that the combination of band and towel can absorb more moisture, as a mere selection of an art appropriate material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 5  
The hand ornament device of claim 1 wherein the gathered material is selected from the group consisting of polyester, terry cloth, silk, and cotton (see the rejection of claim 4 above for details, Wilczynska claim 12 discloses/renders obvious silk for the fabric/gathered material).  
With Respect to Claim 6  
The hand ornament device of claim 1 wherein the fastener is selected from the group consisting of a double-sided clip-on, hook and loop fastener, snap, and button (it is hook and loop fastener such as Velcro®).  
With Respect to Claim 7  
The hand ornament device of claim 1 wherein the fastener is permanently attached (it is Examiner’s position that they are inherently permanently attached as Schwartz does not disclose the hook and loop/Velcro® being removable or alternately such is clearly obvious as  a mere selection of an art appropriate method to use and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 8  
The hand ornament device of claim 1, but does not disclose a particular material for the fabric and so does not disclose wherein the gathered material is non-absorbent.  
	However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that non-absorbent fabric materials such as nylon, polyester, and acrylic are known in the art and/or are suitable to use for wristbands.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to use a non-absorbent material for the gathered material, in order to provide a hydrophobic wristband/scrunchy, to avoid it getting heavier in water, to avoid retaining moisture and improve hygiene, for the art known benefits of a given non-absorbent material (e.g. strength, light weight, low cost), and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 13  
	The hand ornament of claim 1 wherein the gathered material does not tightly surround a user’s wrist (it does not tightly surround the wrist when not worn around the wrist; alternately it will not tightly surround the wrist of an appropriately sized user; alternately as Schwartz does not disclose a particular fit to the user such as how tight or loose it is, it would have been obvious to have a fit that is not tight in order to avoid damaging the user’s circulation and enhance user comfort and/or as a mere selection of an art appropriate size or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2002-136447 to Fukumoto (Fukumoto), either alone or also in view of U.S. Patent #5,671,481 to Giard (Giard) or over Giard in view of Fukumoto.
With Respect to Claim 9
Fukumoto discloses a hand ornament device comprising: a plurality of loops (2) configured to support the entry of at least two fingers of a user's hand; and each loop being attached to a towel (4), but the English portion does not detail a material, and so it is unclear to Examiner whether or not it discloses the loops being made of an elastic stretchable material.  
However, Giard discloses forming a similar towel structure using a plurality of loops (225, Fig. 14) being made of an elastic stretchable material (abstract and description of FIG. 13) to support the entry of at least two fingers of a user’s hand.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Giard, to form the loops (2) of Fukumoto out of an elastic material, in order to allow stretching to accommodate users of different size, to have the material tighten automatically around a user’s fingers to provide a stronger grip, for the art known benefits of a given elastic material, as a mere selection of an art appropriate material to use or at most a mere substitution of one art known material for another, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
	Alternately, the combination of Giard in view of Fukumoto is presented as an alternative rejection of this claim, noting that this combination meets all of the limitation of the claim (see the rejection of claim 11 below for details of the combination of Giard in view of Fukumoto).
With Respect to Claim 10  
The hand ornament device of claim 8 wherein the plurality of loops are attached to a mid-section of the towel (Fukumoto FIGS. 3 and 4 show them attached to the mid-section as they are located at a mid-section, i.e. spaced from the edge along the longer axis of the towel; and are also centrally located on the other axis in addition to extending to attach to and attaching the sides along the shorter axis).  
	Alternately, the combination of Giard in view of Fukumoto is presented as an alternative rejection of this claim, noting that this combination meets all of the limitation of the claim (see the rejection of claim 11 below for details of the combination of Giard in view of Fukumoto).
With Respect to Claim 11  
The hand ornament device of claim 8 wherein four loops are attached to the towel (Fukumoto discloses 4 loops, see Fig. 4).
	Alternately, as to Giard in view of Fukumoto, Fukumoto discloses using four loops, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fukumoto, to add additional loops to the Giard structure (either by changing the orientation of the loops to allow more to fit or making the loops smaller and/or the band larger to accommodate them) in order to provide more finger loops to provide better securement to the user’s fingers and/or more control over the user of the towel, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Allowable Subject Matter

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or render obvious an elastic loop member, gathered material, fastener and attached towel as claimed in combination with elastic loops for entry of at least two of a user’s fingers attached to an inner circumference of the gathered material, noting that Fukumoto locates its finger loops on the towel and there is insufficient motivation to move them to the wristband or add additional loops thereto, and Giard’s loops are also not located as claimed and Giard further does not disclose the gathered material or other limitations of the claim.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that some of Applicant’s arguments, e.g. that the amendments overcome some of the objections/rejections, are largely persuasive, and those objections/rejections which are no longer present will not be further addressed.
Examiner notes the arguments include incomplete sentences and other issues making some of them difficult to understand, but responds to them based upon Examiner’s best understanding of them.
Examiner notes that Applicant argues that claim 12 was amended to depend from claim 1, but the claims do not reflect such an amendment. See the rejections of the claims above for details.
Applicant's arguments (e.g. general restatements of the objections and rejections, general statements of what the prior art references disclose without pointing out how the combination is not obvious and/or would not meet the limitations of the claims) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (e.g. general restatements of the objections and rejections, general statements of what the prior art references disclose without pointing out how the combination is not obvious and/or would not meet the limitations of the claims) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually (e.g. that Schwartz has the towel attached within the wristband while the invention has it attached to the outside of the gathered material, Wilczynska disclosing a scrunchy as a wristband but the fasteners are attached on the exposed elastic member), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the present invention discloses a fastener that removably attaches on either side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that this statement is unclear and this feature also does not appear to be disclosed in the specification or shown in the drawings.
In response to Applicant’s argument that the Office Action asserts that attachment of a toy leads to obvious to try attachment of a towel, the Office Action asserts that the teachings of the prior art references to attach various accessories and teachings related to attachment of a toy which is a type of accessory are also relevant for attachment of other accessories such as a towel. There is no assertion that it is “obvious to try” with respect to this feature, the assertion is that it would have been obvious to use an attachment located like in the Schweky attachment. See the rejection above for details as to the particulars of the prior art teachings and how they are combined to arrive at the claimed invention.
In response to Applicant’s arguments that the present invention discloses an embodiment with loops attached to the inner circumference of the gathered material which is not disclosed in the prior art, this appears to relate to claim 12 and is largely persuasive as to claim 12, which has been indicated as including allowable subject matter, see the Office Action above for details. It is noted that it might also arguably relate to claims 9-12 which generally disclose similar loops but do not detail the location or other recitations leading to the indication of allowable subject matter as to claim 12, see the office action above for details of how the limitations of these claims are obvious in view of the prior art.
Applicant’s statement that “The prior art does not teach the combination of the present invention as combined by the examiner” is unclear and does not make sense. To the best of Examiner’s understanding, it appears to be an unsubstantiated and vague statement that the invention as claimed is patentable over the prior art. See the rejection of the claims above for details of how the prior art discloses or renders obvious the subject matter of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734